Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on December 07, 2020. Claims 8-12, 14-31 are currently pending and examined below.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 15 is objected to because of the following informalities:  Examiner suggests replacing the condition "if" to "when" for positive recitation of the claimed subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meadow US2017/0369167 (“Meadow”) in view of Matos US2003/0233129 (“Matos”).

Regarding claim(s) 8, 10. Meadow discloses a method of delivering a package of emergency or medical supplies and providing control over the use of the medical supplies by a remote person, the method comprising: 
providing a package of medical supplies, including a headset to be worn by a user, the headset providing for two-way audio and visual communication between a user of the headset at an emergency scene and the remote person; attaching the package to a UAV and delivering the package by the UAV to a desired location; at the desired location detaching the package from the UAV and instructing a user at a location to remove the headset from the package (FIG. 1, an Unmanned Aerial Vehicle 101 is shown with a Delivery Line 102 extended from the Unmanned Aerial Vehicle towards a Delivery Zone 105. The Delivery Zone 105 also may include a Delivery Point 104 that includes the preferred point of delivery. Par. 76, e.g. virtual instruction screen may be worn by a first responder or other caregiver. The virtual instruction screen may include for example a headset, goggles,); and 
providing two-way audio and visual communication between a remote person and the user wearing the headset, whereby the remote person can provide instructions and directions to the user (para. 76, para. 77, e.g. The virtual instruction screen may include for example a headset, goggles, glasses or tablet that allow a caregiver to engage in hands-free communication and receive image based instruction while providing care to a patient). 
Meadow does not explicitly teach providing a plurality of compartments including a plurality of locked compartment and providing each locked compartment with medical equipment for particular medical emergency, each locked compartment being openable only by the remote person, whereby the remote person can open a selected locked compartment to permit access to the medical equipment contained therein; controlling opening and access to each locked compartment by the remote person.
(para. 17-para. 19).
Matos teaches a portable medical unit with including a plurality of locked compartment and providing each locked compartment with medical equipment for particular medical emergency, each locked compartment being openable only by the remote person, whereby the remote person can open a selected locked compartment to permit access to the medical equipment contained therein; controlling opening and access to each locked compartment by the remote person (FIG. 7A is a front elevational view of the equipment cabinet in the portable unit of FIG. 6B.  Para. 52, para. 61, e.g. The portable unit and the stationary unit are joined together by a releasable lock which is controlled from the central station by a portable unit release signal. Para. 381-383, e.g. Functions controlled by the master control unit 130 include high voltage charging and delivery and release of the PU locking mechanism. The matrix which shows the relationships between: a) master control unit state; b) who or what is in control; and c) which functions are subject to this control is shown in table 1, and described below.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Meadow by incorporating the portable medical unit as taught by Matos to enable a delivery of medical equipment by the UAV in an event of medical emergency. 

Regarding claim(s) 9. Meadow in view of Matos further teaches wherein the method includes providing for an audio or other announcement of the arrival of the UAV bearing the package at the desired location, before the UAV lands, to provide for an unobstructed landing (para. 68, e.g. Delivery also may include notification to a sender and a recipient of completion of the delivery,). 

Regarding claim(s) 10. Meadow in view of Matos further teaches including providing the headset in a closed compartment of the package, providing a start button on the package and having the user initiate use of the package by actuating the start button, actuation of the start button causing the compartment containing the headset to open to present the headset to the user and to cause instructions for use the headset to be provided to the user (para. 76, para. 77, para. 82, a device comprising an oxygen container 503, multimedia headset or glasses 504, an injectable 505, an ice pack or cap 507; and AED 508, a wrist or arm cuff 509; and audio video devices with telemetry links.). 

Regarding claim(s) 11 Meadow in view of Matos further teaches wherein the headset includes a camera mounted to show the same view as the user of the headset and including microphone to pick up ambient sounds, whereby the remote person is provided with substantially the same audio and visual information as the user (para. 76, para. 77, para. 82, a device comprising an oxygen container 503, multimedia headset or glasses 504, an injectable 505, an ice pack or cap 507; and AED 508, a wrist or arm cuff 509; and audio video devices with telemetry links.) 

Regarding claim(s) 12. Meadow in view of Matos further teaches herein the camera on the headset is provided with adjustable functions, including at least a zoom function, remotely operable by the remote person (para. 7, e.g. of an interactive video and data medical treatment kit transported by an unmanned aerial vehicle). 

Regarding claim(s) 14. Meadow discloses including providing a plurality of compartments in a package before dispatching the package, gathering information about a medical emergency, and selecting medical equipment anticipated by medical emergency, and placing the selected medical equipment into one or more of the compartments or the package (para. 17, e.g. Delivery Zones may be equipped with additional support features to receive, deliver or store a medical treatment kit. For example, support features may include a temperature controlled compartment, a security system to keep a medical treatment kit secure, a weight station to confirm the contents of a medical treatment kit). 

Allowable Subject Matter
Claims 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of determining if each of the departure location and destination location coincide with one of the UAV zones in the route network; where the departure and destination locations do coincide with UAV zones to determining a flight route wholly within the flight network; where at least one of the departure and destination locations is not coincident with one of the UAV zones and is outside of the route network, determining a route extension that provides a connection between that location and the flight route network and further in 

Claims 22-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter defining a flight route network including a plurality of route sections connecting nodes and UAV zones for landing and taking off of UAVs; providing at least some route sections with a plurality of corridors for at least one of travel in different directions and at different speeds; providing for any one UAV to be given priority; and for each UAV given priority, ensuring that the flight route for that UAV is not obstructed by other UAVs and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRUC M DO/Primary Examiner, Art Unit 3669